Citation Nr: 1012545	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-25 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Veteran represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had 
active service from September 1942 to February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  In August 2008, the Veteran 
submitted a written statement to VA in which he withdrew his 
request for a hearing.  

The Veteran's claims were originally before the Board in 
November 2008.  At that time, the Board denied the Veteran's 
claims on the basis that (1) the Veteran's IVDS was not 
manifested by unfavorable ankylosis of the entire spine; and 
(2) the Veteran's single service-connected disability (IVDS) 
was not of such severity to preclude him from obtaining and 
maintaining substantially gainful employment.  

The Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which 
in a July 30, 2009 order, granted a joint motion for remand.  
Following the grant of the joint motion for remand, the 
Board notes that the Veteran's attorney submitted additional 
private medical evidence dated August 2009 in support of the 
Veteran's current claims without a waiver of RO 
consideration.  As such, the RO should review this evidence 
on remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran's claims were remanded by the Court after it was 
determined that the April 2008 VA Compensation and Pension 
(C&P) examination addendum on which the Board relied to deny 
the Veteran's claim of entitlement to TDIU was inadequate 
for evaluation purposes.  Accordingly, the Board is 
obligated to remand the Veteran's claims for development 
consistent with the Court's remand order.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 § C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the April 2008 VA C&P examination 
addendum was found to be inadequate for evaluation purposes.  
See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes).  

On remand, the RO should make arrangements with the 
appropriate VA medical facility for the Veteran to undergo a 
VA examination to determine whether his IVDS is of such 
severity to preclude him from obtaining and maintaining 
substantially gainful employment.  The Veteran should also 
be afforded a VA spine examination to ascertain the nature 
and severity of his service-connected IVDS.  See Green, 
supra.  If the Veteran does not report for the examination, 
return the Veteran's claims file to the VA examiner who 
provided the April 2008 VA C&P examination addendum, if 
available.  The practitioner is asked to provide an opinion, 
with a complete rationale, as to whether the Veteran is 
unemployable due to his service-connected spine condition, 
taking into consideration his high school education, and 32 
years of work experience as a clerk.  
 
Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the 
Veteran obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Thus, the RO should request all VA 
medical records pertaining to the Veteran that are dated 
from March 12, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain relevant VA medical 
treatment records pertaining to the 
Veteran that are dated from March 12, 2008 
to the present. 

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report or an addendum.  

The Veteran should be afforded a VA spine 
examination to ascertain the nature and 
severity of his service-connected IVDS.  
In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the lumbar spine.  The examiner 
should also state whether the IVDS is 
manifested by weakened movement, excess 
fatigability, incoordination or pain, and 
if so, whether there is an additional loss 
of range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state whether the IVDS is 
manifested by unfavorable ankylosis of the 
entire spine.

The examiner must also specify whether the 
Veteran has any objective neurologic 
abnormalities associated with the IVDS, 
including, but not limited to the bladder, 
bowel, or the lower extremities.  The 
examiner must provide a complete rationale 
for any stated opinion. 

The practitioner is asked to provide an 
opinion, with a complete rationale, as to 
whether the Veteran is unemployable due to 
his service-connected spine condition, 
taking into consideration his high school 
education, and 32 years of work experience 
as a clerk.  The examiner should provide a 
complete rationale for any stated opinion.   

If the Veteran does not report for the 
examination, return the Veteran's claims 
file to the VA examiner who provided the 
April 2008 VA C&P examination addendum.  
If this examiner is available, the 
examiner is asked to provide an addendum 
in which he expresses an opinion as to 
whether the Veteran's service connected 
IVDS is of such severity so as to preclude 
him from obtaining or maintaining 
substantially gainful employment.  The 
examiner must provide a complete rationale 
for any stated opinion.  If the examiner 
is unavailable, another qualified 
practitioner may provide the requested 
medical opinion.  

3.  	Thereafter, the RO should ensure 
that the development above has been 
completed in accordance with the remand 
instructions and then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



